department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas date date tax_exempt_and_government_entities_division release number release date legend org organization name org address xx date address address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx agreed to this adverse determination by signing form_6018 you have our adverse determination was made for the following reasons your activities serve the private benefit of your founder and related individuals thus your activities do not serve any charitable or educational_purposes additionally you failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 therefore you no longer meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you are operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ' day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling or by writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service sw 6th court plantation fl date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886-a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org ein years beginning 20xx legend org organization name country country 2ns bm xx date president president address address bm-2 bm-1 state state bm-3 bm-4 co-1 through co-9 through companies the examination of org org hereafter referred to as org is a state non-profit corporation which alleged organization for the purposes of achieving world peace through international understanding via international student exchange to provide scholarships and work studies programs to qualified students org never filed forms this report details the service’s findings resulting from its examination of org issue sec_1 whether org qualifies for exemption under internal_revenue_code sec_501 a whether org engaged primarily in activities that accomplish an exempt_purpose b whether any part of net_earnings of org inured to the benefit of any private_shareholder_or_individual c whether org was operated for the purpose of serving private rather than public interests whether org is an alter-ego or sham entity created by and for the benefit of president operated for the purposes of sheltering from taxation income from yet another of his alter-ego or sham entities co-1 hereafter referred to as co-1 to launder monies acquired by president through the- practice of borrowing under other names and to hide real_estate personal_property and cash from his personal bankruptcy trustee whether excise_taxes under internal_revenue_code sec_4958 should be assessed with respect to funds which were deposited in the org bank account and subsequently spent or withdrawn for personal purposes by president or bm-1 facts exhibit a provides copies of the internal_revenue_service correspondence requesting that exempt_organization file the form_990 for the tax periods ending 20xx 20xx and 20xx org failed to respond to the internal_revenue_service correspondence regarding form_990 filing requirement or file forms for the tax periods ending 20xx 20xx and 20xx org has not filed form_990 for any year since inception in 20xx through present though income per bank_deposits and assets have far exceed the filing requirement president has not filed his individual tax returns since 19xx co-1 did not file tax returns until after the service issued form 886-a rev department of the treasury - internal_revenue_service page of form 886-a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org ein years beginning 20xx notification of examination regarding org following notification for org examination delinquent returns were filed for tax years 20xx through 20xx which claimed that a large dollar_figuredollar_figure capital_loss occurred in 19xx eliminating potential corporate taxes the only documentation presented to verify the loss were copies of e-mail correspondence and stock certificates no cancelled checks were kept and there is no evidence that necessary investment principle existed or was ever reported on any_tax return furthermore a similar certificate presumably created by president was present in the organizational documentation of org granting membership to president’s mother in org signed by president president and bm-1 signed all checks written out of org and co-1 bank accounts co-1 lists as its sole shareholder of record bm-2 president’ sec_89 year old mother who has been living in country for over years no individual tax returns have been filed by bm-2 either though she is a united_states citizen and owns or is nominee for extensive real_estate investments and co-1 president and bm-1 president’s girlfriend have been living in a house which president purchased in the name of the charity org for dollar_figuredollar_figure in 20xx which they claim was purchased with the intent of housing foreign students automobiles purchased on president’s personal credit cards were titled in the name of org as well president’s bankruptcy trustee sought to reposes these vehicles unsuccessfully and then settled president’s personal bankruptcy for a payment of dollar_figuredollar_figure made by president in 20xx president signed checks from the account co-1 to org total deposits into the only known account bearing the org name were as follows dollar_figuredollar_figure in 20xx and dollar_figuredollar_figure in 20xx in early 20xx the org account was closed and other entities’ accounts were used for all transactions president filed for personal chapter bankruptcy in 20xx with dollar_figuredollar_figure in unsecured debt loan documents were furnished during examination which state co-1 lent the dollar_figuredollar_figure to org for the purchase of the home on address and dollar_figuredollar_figure to president to settle his bankruptcy however these loans did not have any repayments repayment schedule and were not recorded with state or local governing authorities neither president nor org had any known sources of income with which to repay these loans attempting to classify these transfers as loans is in the self-serving interest of president because loans are not treated as taxable_income large unusual and questionable wire transfer was made from org account to account in country dollar_figuredollar_figure was wired memo hsbechkhh on 20xx from the org account dollar_figuredollar_figure was withdrawn from co-1 bank account on 20xx and dollar_figuredollar_figure from co-1 account on 20xx neither president nor his representative bm-3 has furnished explanations or foreign bank account records though requested in writing org did not file employment_tax returns or forms organizational history form a rev department of the treasury - internal_revenue_service page of oom 886-a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org ein years beginning 20kx articles of incorporation were filed in the state of state for org on june 20xx naming bm-2 president’s mother as the registered agent org hereafter referred to as org was set up as a not-for-profit corporation for the stated purposes to achieve world peace through international understanding via international student exchange to provide scholarship work studies programs to qualified students on september 20xx an amendment to the articles of incorporation was filed to add standard c verbiage this document was signed by president as the president of org a second amendment to the articles of incorporation also signed by president as the president of org was filed on january 20xx to add a required clause that upon dissolution of the organization assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code or corresponding section of any future federal tax code or shall be distributed to the federal government or to a state_or_local_government for a public purpose on november 20xx the irs received form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code signed by president as the president of org all four members of the governing body president bm-1 president’s girlfriend bm-2 and bm-4 were addressed at address city state address the application stated these individuals would not be compensated the attachment to form_1023 proposed that org would award scholarships to students attending colleges or universities of dollar_figure to dollar_figure to help decrease financial barriers to higher education the attachment designated that the only officer would be president president and that the other three individuals comprised the board_of directors org was to be funded through the contributions of caring individuals concerned groups and conscientious corporations activity description there is no evidence that any charitable activities were ever conducted by org the power_of_attorney used the word sham in his description of org the only students who received any funds were close relatives of president and these totaled only a few thousand dollars in august 20xx following org incorporation land was purchased under org’s name at address city state for the stated purpose of building housing for students purchase was made using a combination of funds transferred from co-1 and an external loan no housing for student was ever built no affiliations with any students schools or programs were shown to have existed in december 20xx a dollar_figure single_family_residence was purchased in the name of org in which president and bm-1 have lived since the purchase was made without any bank loan president’s history shows a clear pattern of opening gratuitous tangles of corporations and of not filing any individual or corporate tax returns the addition of a tax exempt charity to the milieu adds layers of complication and protection for president this scheme distorts the financial and tax form a rev department of the treasury - internal_revenue_service page of ieyoual 886-a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org ein years beginning 20xk consequences to president and to the respective entities president has not filed any form sec_1040 since 19xx state state business records shows that president has created a myriad of corporate entities and partnerships over the past several years of which he was listed as an officer or director among the entities verified by documents containing his signature or address are co-2 president was listed as president co-3 president was incorporator and director co-4 director co-5 treasurer co-6 gp co-7 registered agent and former spouse vp was listed as vp co-8 gp co-9 dp and others there are more entities over which president asserts control though he denies ownership he signed checks for over dollar_figuredollar_figure from the account of co-1 hereafter referred to as co-1 to the account of org scholar and additionally wired hundreds of thousands of dollars to a bank in country he and his girlfriend bm-1 were the only ones initiating transactions in the accounts of co-1 and org scholar foundation it also enables president to use self-serving documentation when it is convenient for him such as loan documents he creates to eliminate potential tax adjustments law and analysis internal_revenue_code sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an ‘advantage profit fruit privilege gain or interest 78_tc_280 sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income form a rev department of the treasury - internal_revenue_service page of os 886-a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org ein years beginning 20xx receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status sec_4958 of the code imposes on each excess_benefit_transaction a tax equal to percent of the excess_benefit the first_tier_tax this tax must be paid_by any disqualified_person with respect to such transaction unless the exempt_organization can establish that it provided the economic benefit in exchange for consideration other than the performance of services for example a bona_fide loan failure to satisfy the written contemporaneous substantiation requirement results in the economic benefit to be treated as an automatic excess_benefit_transaction without regard to whether i benefit is reasonable ii any other compensation the disqualified_person may have received is reasonable or iii the aggregate of the economic benefit and any other compensation the the economic form a rev department of the treasury - internal_revenue_service page of ieleyaaal 886-a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org ein years beginning 20xx disqualified_person may have received is reasonable see automatic excess_benefit transactions under sec_4958 sec_4958 of the code provides that where an initial tax is imposed but the excess_benefit involved in such transaction is not corrected within the taxable_period a tax equal to percent of the excess_benefit involved is imposed and must be paid_by any disqualified_person with respect to such transaction the second_tier_tax sec_4958 of the code in part defines excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit sec_4958 of the code provides that if more than one person is liable for any_tax imposed by sec_4958 or b all such persons shall be jointly and severally liable for such tax sec_4958 of the code defines applicable_tax-exempt_organization as an organization described in either sec_501 or sec_501 of the code or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction sec_4958 of the code defines disqualified_person as a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family ofa disqualified_person and c a percent controlled_entity sec_53_4958-3 of the regulations provides that a person is a disqualified_person with respect to any transaction with an applicable_tax-exempt_organization if the person is a member_of_the_family of a person who is a disqualified_person with respect to any transaction with the same organization a person’s family includes the person’s spouse a disqualified_person who is liable for tax imposed by sec_4958 is required to file form_4720 return of certain excise_taxes on charities and other persons under chapter sec_41 and sec_42 of the code sec_6011 a form_4720 must be filed annually reporting the excess_benefit transactions that occurred which give rise to the tax_liability under sec_4958 sec_53_6011-1 if a disqualified_person required to file form_4720 did not file form_4720 on or before the required due_date including extensions of time a penalty of of the amount of the correct_tax under sec_4958 would apply if the failure_to_file was not more than one month for each additional month form 886-a rev department of the treasury - internal_revenue_service page of eon 886-a department of the treasury - internal_revenue_service schedule no or explanation of items exhibit name of taxpayer org ein years beginning 20xx that the disqualified_person or the organization_manager did not file form_4720 a penalty of per month applies but not exceeding in total if the disqualified_person or the organization_manager establishes that the failure_to_file was due to reasonable_cause and not due to willful neglect the penalty would not apply see sec_6651 reg a if a disqualified_person required to file form_4720 did not pay the excise_taxes that should have been reported on form_4720 on or before the required due_date including extensions of time a penalty of of the amount of the correct_tax under sec_4958 would apply if the failure to pay was not more than one month for each additional month that the disqualified_person or the organization_manager did not pay the required excise_taxes a penalty of per month applies but not exceeding in total if the disqualified_person or the organization_manager establishes that the failure to pay was due to reasonable_cause and not due to willful neglect the penalty would not apply see sec_6651 sec_301_6651-1 if a disqualified_person or an organization_manager required to file form_4720 did not file form_4720 the service may prepare a substitute form_4720 sec_6020 sec_301 b a substitute form_4720 prepared by the service is a valid form_4720 for all legal purposes sec_6020 sec_301_6020-1 if a disqualified_person or an organization_manager required to file form_4720 did not file form_4720 and the service prepares a substitute form_4720 the penalties for failure_to_file would not apply to the substitute form_4720 but the penalties for failure to pay would apply sec_6651 sec_301_6651-1 taxpayer’s position the power_of_attorney for org stated in his own words that the organization is a sham that the taxpayer president and his family were led into creating the exempt_organization by a defunct accounting firm which then promoted exempt_organizations the taxpayer claims that he tried to arrange scholarships but found the process too difficult and did not follow through president’s main concern is that the home on address and other land parcel were regrettably titled in the name of org but that they are his personally he would like to eliminate the exempt_organization and keep its assets provided he pays taxes attributable to the activities and distributions which were neglected due to this distorting arrangement government position form a rev department of the treasury - internal_revenue_service page of ie 886-a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org ein years beginning 20kx org is not operated exclusively for charitable or educational_purposes an sec_501 organization will only qualify for tax exempt status if it is organized and operated exclusively for charitable or educational_purposes the organization has not been able to produce any compelling evidence to show its activities discriminate to a charitable_class or that it provides any education support or instruction to individuals or the public on any useful and beneficial subjects org has not carried out any the objectives listed in its application_for exemption both president and bm-1 are disqualified persons as to the eo under sec_4958 and sec_53_4958-3 president and bm-1 used the org bank account to pay personal credit cards purchase and maintain real_estate including the residence they consider their home all org expenditures are subject_to sec_4958 whether loan or other withdrawal their total withdrawals from org account of dollar_figure for 20xx and dollar_figure for 20xx org did not have a known bank account in 20xx constitute excess_benefit transactions for the following reasons the organization maintained no compelling documentation evidencing its intent to treat any expenditures as wages eo did not report the funds as compensation on an origina or amended form_990 form_w-2 or form_1099 before the start of this examination nor were funds reported as compensation on an original or amended form_1040 before the start of this examination furthermore eo did not establish that its failure to report the withdrawls as compensation was due to reasonable_cause within the meaning of sec_301_6724-1 of the regulations nor did it provide any other contemporaneous evidence demonstrating that it approved the payments in accordance with established procedures set forth in sec_53_4958-4 i1 of the regulations no bonafide exempt_function expenses were verified paid the eo did not satisfy contemporaneous substantiation requirements under sec_53_4958-4 of the regulations for any distributions loans from co-1 were not reflected on co-1’s delinquent form_1120 balance sheets nor were they recorded on form_990 as required no payments of interest or principal were made and taxpayers did not have any know sources of income with which to repay said loans furthermore in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax- exempt status and to determine its liability for any unrelated_business_income_tax conclusion based on the facts presented in this examination org does not operate exclusively for exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose org ’s principal activity is to act as a flow though or shell account for president this activity does not achieve charitable or educational_purposes form a rev department of the treasury - internal_revenue_service page of form 886-a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org ein years beginning 20kx additionally the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly it is determined that the tax exempt status of org should be revoked because it is not an organization described in sec_501 effective january 20xx form_1120 returns should be filed for the tax periods ending on or after 20xx forms reporting the withdrawals from the org bank account in 20xx and 20xx as excess_benefit transactions should be filed accordingly the president and bm-1 are liable for the excise_tax under sec_4958 and the excise_tax under sec_4958 form 886-a rev department of the treasury - internal_revenue_service page of
